Citation Nr: 1733148	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence for the time period prior to December 27, 2016,  and subsequent to March 1, 2017. 

2.  Entitlement to a rating in excess of 10 percent for a lumbosacral sprain with degenerative disc disease. 

3.  Entitlement to an initial rating in excess of 10 percent for a cervical sprain with degenerative changes and degenerative disc disease. 

4.  Entitlement to a rating in excess of 10 percent for right lower extremity L5-S1 radiculopathy rated as neuropathic symptoms due to alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1995, from May 2000 to October 2000, from March 2003 to September 2003, from December 2005 to March 2007, and from December 2007 to January 2009, inclusive of service with the Southwest Asia Theatre of Operations. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May 2011, July 2012, March 2013, January 2017, and February 2017 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona, and Fort Harrison, Montana.  It was ultimately certified to the Board for review by the Fort Harrison RO.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In January 2016, the Board remanded these matters for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, following the issuance of a supplemental statement of the case (SSOC) in October 2016 and both before and after certification of the appeals to the Board in February 2017, additional pertinent evidence was added to the record, to include VA treatment records dated through February 2017 developed by VA.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Thus, a remand is required so that a SSOC may be issued with consideration of all the evidence of record with regard to the claim of entitlement to a rating in excess of 50 percent for PTSD with alcohol dependence for the time period prior to December 27, 2016, and subsequent to March 1, 2017, on appeal.

The Veteran last underwent a VA PTSD examination in June 2016.  In November 2016, he was noted to present for VA emergency treatment with complaints of severe depression and suicidal ideation and to later enter an inpatient VA alcohol treatment program from December 2016 to February 2017.  In a November 2016 statement, the Veteran further reported being recently arrested for assault and taking a leave of absence from work.  The Veteran asserted that he had held seven jobs during the pendency of his appeal, all of which he had been terminated from or quit due to violent outbursts or too much stress.  However, in a January 2017 VA treatment note, he indicated that had officially transferred jobs and would again start work in February 2017. 

Due to Veteran's assertions of increased psychiatric symptomatology since he was last provided a VA PTSD examination in June 2016, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

In addition, the Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).
Due to the inadequacy of the June 2016 VA examination reports of record under Correia, the Board finds that a remand is required in order to afford the Veteran adequate cervical spine and lumbar spine VA examinations.

Finally, any updated VA treatment records should also obtained.  The record contains VA treatment records from the Fort Harrison VA Medical Center (VAMC) most recently dated in February 2017.  Therefore, on remand, updated VA treatment records from the Fort Harrison VAMC, to include all associated outpatient clinics, dated since February 2017, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected lumbar spine, right lower extremity, cervical spine, and PTSD disabilities from Fort Harrison VAMC, to include all associated outpatient clinics, for the time period from February 2017 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected PTSD with alcohol dependence.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected PTSD with alcohol dependence must be reported in detail. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine, right lower extremity, and cervical spine disabilities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed, to include an EMG/NCV for evaluating the Veteran's right lower extremity L5-S1 radiculopathy associated with his service-connected lumbar spine strain with degenerative disc disease, if necessary. 

All symptoms and manifestations of the lumbar spine and cervical spine disabilities must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the lumbar and cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2016 SSOC.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

